United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2842
                                 ___________

Pedro Mateo,                           *
                                       *
            Petitioner,                *
                                       * Petition for Review of an
      v.                               * Order of the Board of
                                       * Immigration Appeals.
John Ashcroft, Attorney General of the *
United States; Tom Ridge, Department * [UNPUBLISHED]
of Homeland Security,                  *
                                       *
            Respondents.               *
                                 ___________

                            Submitted: July 7, 2004
                               Filed: July 19, 2004
                                ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Pedro Mateo, a Guatemalan citizen, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s denial of his
application for asylum and withholding of removal, and for relief under the
Convention Against Torture (CAT). Having carefully reviewed the record, see
Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of
review), we deny the petition.
        We agree with the BIA that Mateo failed to show past persecution based on
political opinion, see INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992) (record did
not show guerillas sought to recruit asylum applicant based on his political opinion;
it is not sufficient that guerillas were attempting to fill their ranks, and applicant must
provide some evidence of guerillas’ motive), or a well-founded fear of future
persecution, see Navarijo-Barrios v. Ashcroft, 322 F.3d 561, 564 (8th Cir. 2003) (BIA
may reasonably rely on State Department’s assessment of current country conditions
as they relate to likelihood of future persecution). Because Mateo’s asylum claim
fails, his claim for withholding of removal necessarily fails as well. See Lopez-Zeron
v. U.S. Dep’t of Justice, 8 F.3d 636, 638 (8th Cir. 1993) (per curiam). The evidence
was also insufficient to support relief under CAT. See Ngure v. Ashcroft, 367 F.3d
975, 992-93 (8th Cir. 2004) (discussing relevant considerations for relief under CAT;
country-condition reports showing generally poor human rights record, and use of
lethal force, plus extra-judicial killings by security forces, were alone insufficient to
show it was more likely than not that particular individual would be tortured if he
returned).

       We lack jurisdiction to entertain Mateo’s argument concerning “repapering.”
See 8 U.S.C. § 1252 (g) (no court shall have jurisdiction to hear any cause or claim
arising from Attorney General’s decision or action to commence proceedings,
adjudicate cases, or execute removal orders); 8 C.F.R. § 1240.16 (2004) (Attorney
General has sole discretion to apply repapering provisions)1; Rojas-Reyes v. INS, 235
F.3d 115, 125-26 (2d Cir. 2000) (statute vests decision in Attorney General alone
whether to convert pending suspension-of-deportation case into cancellation-of-
removal case).

       Accordingly, we deny Mateo’s petition for review. As to Mateo’s request for
reinstatement of voluntary departure, he moved for a stay of removal before his


      1
       This provision was previously contained in 8 C.F.R. § 240.16 (2003).
                                           -2-
voluntary-departure period expired, and we therefore deem this court’s grant of his
motion for a stay to include a stay of the voluntary-departure period as well. See Rife
v. Ashcroft, No. 03-2127, slip op. at 14-15 (8th Cir. July 7, 2004).

                       ______________________________




                                          -3-